DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species C in the reply filed on 05/12/2021 is acknowledged.
Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
“There are provided circuits…” in line 1, “For example, there is provided a clamp circuit…” in lines 1-2, “can further include a voltage…” in lines 3-4, and “can be configured..” in line 5, do not comply with the above and should be avoided. 
The disclosure is objected to because of the following informalities: 
the specification recites “sub-circuit 303” (paragraph [0037], lines 1, 2 and 4; paragraph [0038], lines 1, 2 and 6), which should be corrected to include a proper reference number, since mentioned reference number is pointed to a ground in associated drawing Fig. 3A; and 
the specification recites “the transistor 309, the resistor 309” (paragraph [0038], line 4; paragraph [0041], line 6), which should be corrected to read **the resistor 309** by deleting phrase “the transistor 309”, in order to correct typographical error and match with corresponding drawing Fig. 3A.
Appropriate correction is required.
Drawings
The drawings are objected to because they fail to show detailed description of the invention as claimed and described in the specification; specifically, figures 1A-1B, 2, 3A-3B and 4 contain blank boxes (e.g. element 101 in Figs. 1A and 1B; element 201 in Fig. 2; element 301 in Figs. 3A and 3B; and elements  that make the drawing ambiguous and unclear. It is suggested to label the box with the element's descriptive name or add a legend to the drawing which clearly defines the elements within the drawing, and/or use proper recognized standard symbols for the elements. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1-17 is objected to because of the following informalities:
Claim 1 recites “a chancel of the at least one transistor” in lines 6-7, which should corrected to read ** a channel of the at least one transistor**, in order to correct typographical error.  
claims 2-5 and 11-13, due to their dependency on claim 1, they are objected to for the same above reasons.
Claim 6 recites “a chancel of the at least one transistor” in line 8, which should corrected to read ** a channel of the at least one transistor**, in order to correct typographical error.  
Regarding claims 7-10 and 14-16, due to their dependency on claim 6, they are objected to for the same above reasons.
Claim 17 recites “a second resistor and diode connected in series with the transistor” in line 12, which should corrected to have some kind of descriptive name for the mentioned transistor, in order to make clear it intends to refer to a different transistor and not to the at least one transistor earlier introduced in the claim.  It should be noted that when more than one element of the same type (e.g. several resistors, several transistors, several switches, etc.) is recited in a claim they should be uniquely identified (e.g. first X, second X, and/or some kind of descriptor preceding the element) in order to avoid ambiguity/indefiniteness.    
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 2012/0187969) in view of Feucht (US 2014/0002100).
Regarding claim 1, Hess discloses a clamp circuit (e.g. 10 Fig. 1) for protecting a load against a surge (e.g. per paragraph [0003], protecting aircraft applications from transient overvoltage conditions caused by lightning strikes), the clamp circuit (e.g. 10 Fig. 1) comprising: 
a power dissipation circuit (e.g. 12 in Fig. 1) including at least one non-linear electronic component (e.g. TVS 14 in Fig. 1) and a resistor (e.g. R2 in Fig. 1), wherein the power dissipation circuit (e.g. 12 in Fig. 1) is configured to dissipate power from the surge across one of the resistor (e.g. R2 in Fig. 1) and the at least one non-linear electronic component (e.g. TVS 14 in Fig. 1) by turning on the at least one non-linear electronic component (e.g. TVS 14 in Fig. 1)(see paragraph [0016]), wherein when the at least one non-linear electronic component (e.g. TVS 14 in Fig. 1) is turned on, a voltage divider is formed between a source impedance (e.g. R1 in Fig. 1) and the resistor (e.g. R2 in Fig. 1) of the power dissipation circuit (e.g. 12 in Fig. 1) disposed in series with a chancel the at least one non-linear electronic component (e.g. cathode of TVS 14 in Fig. 1) and the resistor (e.g. R2 in Fig. 1)  holds a portion of transient pulse seen by the load  (e.g. per paragraphs [0003] and [0012], protecting aircraft applications from transient overvoltage conditions caused by lightning strikes) to a low voltage (e.g. voltage associated to R2 in Fig. 1) and the low voltage (e.g. voltage associated to R2 in Fig. 1) is added to a threshold voltage of the at least one non-linear (e.g. threshold of TVS 14 in Fig. 1)(see paragraph [0016]); and 
a sub-circuit (e.g. 16 in Fig. 1) configured to test a functionality of the power dissipation circuit (e.g. 12 in Fig. 1)(see paragraphs [0017]-[0020]).
However, Hess appears to fail to expressly disclose the at least one non-linear component is a transistor. 
Feucht teaches wherein the at least one non-linear component of the power dissipation circuit within a clamp circuit can be a transistor (see paragraphs [0016]-[0017]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the power dissipation circuit of Hess with a transistor instead of a Zener diode, as taught by Feucht, as matter of design choice, and since it allows the protective function against excessively high voltages to be realized in an effective manner (Feucht; paragraph [0016]). 
Regarding claim 2, Hess and Feucht teach all the claim limitations as applied above (see rejection of claim 1). In addition, Hess discloses the clamp circuit (e.g. 10 Fig. 1), wherein sub-circuit (e.g. 16 in Fig. 1) includes a terminal configured to receive an input signal for activating the sub-circuit (e.g. per paragraphs [0017]-[0020], controller 20 initiates the sub-circuit 16 by selectively turning ON and OFF switch Q1 via voltage source V2 in Fig. 1).
claim 3, Hess and Feucht teach all the claim limitations as applied above (see rejection of claim 2). In addition, Hess discloses the clamp circuit (e.g. 10 Fig. 1), wherein the sub-circuit (e.g. 16 in Fig. 1) includes an output terminal configured to output a test response signal (e.g. BIT Output in Fig. 1) indicative of the viability of the power-dissipation circuit (e.g. 12 in Fig. 1)(see paragraphs [0017]-[0020]).
Regarding claim 4, Hess and Feucht teach all the claim limitations as applied above (see rejection of claim 3). In addition, Hess discloses the clamp circuit (e.g. 10 Fig. 1), wherein the sub-circuit (e.g. 16 in Fig. 1) includes a readout circuit (e.g. 18 and 20 in Fig. 1) configured to indicate whether the at least one transistor (e.g. TVS 14 in Fig. 1 of Hess modified per teachings of Feucht) or the resistor (e.g. R2 in Fig. 1) is damaged (see paragraphs [0017]-[0020]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the power dissipation circuit of Hess with a transistor instead of a Zener diode, as taught by Feucht, as matter of design choice, and since it allows the protective function against excessively high voltages to be realized in an effective manner (Feucht; paragraph [0016]). 
Regarding claim 5, Hess and Feucht teach all the claim limitations as applied above (see rejection of claim 1). In addition, Hess discloses the clamp circuit (e.g. 10 Fig. 1), wherein the load is an avionics system (e.g. per paragraphs [0003] and [0012], aircraft applications/electronics).
claim 6, Hess discloses a method (e.g. Figs. 1-2; see paragraphs [0012]-[0036]) for operating a clamp circuit (e.g. 10 Fig. 1) configured to protect a load against a surge (e.g. per paragraph [0003], protecting aircraft applications from transient overvoltage conditions caused by lightning strikes), the method (e.g. Figs. 1-2; see paragraphs [0012]-[0036])comprising: 
powering (e.g. V1 in Fig. 1) the clamp circuit (e.g. 10 Fig. 1) including a power dissipation circuit (e.g. 12 in Fig. 1) including at least one non-linear electronic component (e.g. TVS 14 in Fig. 1) and a resistor (e.g. R2 in Fig. 1); 
dissipating power (per paragraph [0016] excess voltage is shunt), via the power dissipation circuit (e.g. 12 in Fig. 1), from the surge across the resistor (e.g. R2 in Fig. 1) and the at least one non-linear electronic component (e.g. TVS 14 in Fig. 1) by turning on (see paragraph [0016]) the at least one non-linear electronic component (e.g. TVS 14 in Fig. 1), wherein when the at least one non-linear electronic component (e.g. TVS 14 in Fig. 1) is turned on, a voltage divider is formed between a source impedance (e.g. R1 in Fig. 1) and the resistor (e.g. R2 in Fig. 1) of the power dissipation circuit (e.g. 12 in Fig. 1) disposed in series with a chancel the at least one non-linear electronic component (e.g. cathode of TVS 14 in Fig. 1) and the resistor (e.g. R2 in Fig. 1)holds a portion of transient pulse seen by the load  (e.g. per paragraphs [0003] and [0012], protecting aircraft applications from transient overvoltage conditions caused by lightning strikes) (e.g. voltage associated to R2 in Fig. 1) and the low voltage (e.g. voltage associated to R2 in Fig. 1) is added to a threshold voltage of the at least one non-linear electronic component (e.g. threshold of TVS 14 in Fig. 1)(see paragraph [0016]); 
enabling (per paragraphs [0017]-[0020], controller 20 initiates/enables the sub-circuit/built-in test circuit 16 by selectively turning ON and OFF switch Q1 via voltage source V2 in Fig. 1)a built-in test function (e.g. 16 in Fig. 1) of the clamp circuit (e.g. 10 in Fig. 1); and 
determining (e.g. testing described in paragraphs [0017]-[0020]), in response to enabling the built-in test function (per paragraphs [0017]-[0020], controller 20 initiates/enables the sub-circuit/built-in test circuit 16 by selectively turning ON and OFF switch Q1 via voltage source V2 in Fig. 1), a status of the clamp circuit (e.g. BIT Output represents status of clamp circuit 10 in Fig. 1).
However, Hess appears to fail to expressly disclose the at least one non-linear component is a transistor. 
Feucht teaches wherein the at least one non-linear component of the power dissipation circuit within a clamp circuit can be a transistor (see paragraphs [0016]-[0017]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the power dissipation circuit of Hess with a transistor instead of a Zener diode, as taught by Feucht, as matter of 
	Regarding claim 7, Hess and Feucht teach all the claim limitations as applied above (see rejection of claim 6). In addition, Hess discloses the method (e.g. Figs. 1-2; see paragraphs [0012]-[0036]), wherein enabling the built-in test function includes asserting a digital signal at an input terminal of the clamp circuit (per paragraphs [0017]-[0020], controller 20 initiates/enables the sub-circuit/built-in test circuit 16 by selectively turning ON and OFF switch Q1 via voltage source V2 in Fig. 1)(see Figs. 3C, 4C, 5C, 6C and 7C which depict logic 0 and logic 1 signals associated to Q1 during built-in test function).
Regarding claim 8, Hess and Feucht teach all the claim limitations as applied above (see rejection of claim 7). In addition, Hess discloses the method (e.g. Figs. 1-2; see paragraphs [0012]-[0036]), wherein determining the status includes asserting a digital signal at an output terminal of the clamp circuit (e.g. BIT Output in Fig. 1), wherein the digital signal at the output terminal (e.g. BIT Output in Fig. 1) is indicative of whether a power dissipation circuit (e.g. 12 in Fig. 1) included in the clamp circuit (e.g. 10 in Fig. 1) is functional (see paragraphs [0017]-[0020]).
Regarding claim 9, Hess and Feucht teach all the claim limitations as applied above (see rejection of claim 6). In addition, Hess discloses the method (e.g. Figs. 1-2; see paragraphs [0012]-[0036]), wherein the load is an avionics system .
	Regarding claim 10, Hess and Feucht teach all the claim limitations as applied above (see rejection of claim 6). In addition, Hess discloses the method (e.g. Figs. 1-2; see paragraphs [0012]-[0036]), wherein the surge occurs in response to lightning (e.g. per paragraph [0003], protecting aircraft applications from transient overvoltage conditions caused by lightning strikes).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 2012/0187969) in view of Feucht (US 2014/0002100), further in view of Myhre et al. (US 2015/0070950; hereinafter Myhre).
	Regarding claim 11, Hess and Feucht teach all the claim limitations as applied above (see rejection of claim 1). However, Hess and Feucht appear to fail to expressly disclose the clamp circuit, wherein the sub-circuit is configured to apply a test pulse to a gate of the at least one transistor from the input terminal.
Myhre teaches the clamp circuit (e.g. Fig. 4b), wherein the sub-circuit (e.g. Tdc1, Vref1, Vdout, Comp1, Vref2, Comp2 and LED1 in Fig. 4b) is configured to apply a test pulse to a gate of the at least one transistor from the input terminal (e.g. pulse outputted by Comp1 and inputted to switch SOVP1 in Fig. 4b)(see paragraphs [0018], [0019], [0053] and [0054]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Myhre into the sub-circuit of the combination of Hess and Feucht, as matter of design choice for 
Regarding claim 14, Hess and Feucht teach all the claim limitations as applied above (see rejection of claim 8). However, Hess and Feucht appear to fail to expressly disclose the method, wherein the sub-circuit is configured to apply a test pulse to a gate of the at least one transistor from the input terminal.
Myhre teaches the clamp circuit (e.g. Fig. 4b), wherein the sub-circuit (e.g. Tdc1, Vref1, Vdout, Comp1, Vref2, Comp2 and LED1 in Fig. 4b) is configured to apply a test pulse to a gate of the at least one transistor from the input terminal (e.g. pulse outputted by Comp1 and inputted to switch SOVP1 in Fig. 4b)(see paragraphs [0018], [0019], [0053] and [0054]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Myhre into the sub-circuit of the combination of Hess and Feucht, as matter of design choice for having an alternative and/or complementary built-in test function when using a transistor 
Allowable Subject Matter
Claims 12, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable upon overcoming the claim objections set forth in this office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claims 12 and 15, wherein the readout circuit comprises a transistor and a first resistor connected between the at least one transistor and the resistor of the power dissipation circuit, and a second resistor and a diode, and is configured to output a test response signal at the output terminal of the sub-circuit; and 
claims 13 and 16, they would be considered allowable due to their dependency on claims 12 and 15, respectively.
Allowable Subject Matter
Claim 17 would be allowable upon overcoming the claim objections set forth in this office action. Specifically, the following is an examiner’s statement of reasons for indication of allowable subject matter:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 17, wherein the built-in test circuit is configured to apply the test pulse signal to a gate of the at least one transistor; and a first resistor connected between the at least one transistor and the resistor of the power dissipation circuit, a transistor connected to the first resistor, and a second resistor and diode connected in series with the transistor, wherein the diode is configured to output a test response signal at the output terminal, and when the clamp circuit is functional the test response signal is a replica of the test pulse signal.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/I. L./
Examiner, Art Unit 2839



	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839